Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1, 2, 5, 6, 10, 12, 16-18, 22, and 25-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 12, 20, 21, and 29 of U.S. Patent No. 10,751,072 (hereinafter “the reference patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the reference patent encompasses the present claim 1. 
Also, regarding the present claims 1 and 2, Examiner notes that the claims are directed to a device. The limitations reciting “determined” or “determining” relates to a step of producing the claimed device but does not result in a structural difference between the claimed invention and claim 1 of the reference patent. Therefore claim 1 meets the structural limitations recited in the present claim 1
As to the present claims 5 and 6, see claim 20 of the reference patent.
	As to the present claim 10, see claim 12 of the reference patent, which inherently meets the limitations of claim 12 of the reference patent.
	As to the present claim 16, see claim 1 of the reference patent.
	As to the present claim 17, see claim 12 of the reference patent.
As to the present claim 18, the tip of a projection of the reference patent that is less than 2.0 microns in length is considered the claimed targeting section, and thus meets this claim.
	As to the present claim 22, see claim 21 of the reference patent reciting “at least 10” microns, which meets the limitation of less than 200 microns, or less than 1000 microns recited in the present claim 22.

	As to the present claim 26, see claim 9 of the reference patent.
	As to the present claims 27, 28 and 29, see claims 1 and 14 of the reference patent.

	
	Claims 1, 2, 5, 6, 10, 12, 16-18, 22, and 25-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,572,969 (hereinafter “the reference patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the reference patent encompasses the present claim 1. 
Also, regarding the present claims 1, 2, and 10, Examiner notes that the claims are directed to a device. The limitations reciting “determined” or “determining” relates to a step of producing the claimed device and claim 1 of the reference patent meets the structural limitations recited in the present claim 1.
As to the present claims 5 and 6, see claim 1 of the reference patent (“at least 500” encompasses “at least 1000” or “at least 10000”).
As to the present claim 12, see claim 1 of the reference patent.
As to the present claim 16, one portion of a projection of the reference patent is considered a support section, and another portion of the projection is considered a targeting section.
As to the present claim 17, see claim 1 of the reference patent reciting that the tip is less than 500 nm in diameter.
As to the present claim 18, the tip of a projection of the reference patent that is less than 2.0 microns in length is considered the claimed targeting section, and thus meets this claim.
As to the present claims 22, and 25-29 see claim 1 of the reference patent.


Claims 1, 2, 5, 6, 10, 12, 16-18, 22, and 25-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,052,633 (hereinafter “the reference patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the reference patent encompasses the present claim 1.
Also, regarding the present claims 1, 2, and 10, Examiner notes that the claims are directed to a device. The limitations reciting “determined” or “determining” relates to a step of producing the claimed device, and claim 1 of the reference patent meets the structural limitations recited in the present claim 1.
As to the present claims 5 and 6, see claim 1 of the reference patent (“at least 500” encompasses “at least 1000” or “at least 10000”).
As to the present claim 12, the spacing range falls within the workable range given the recitations of claim 1 of the reference patent (“the targets being at least one of cells of interest, cell organelles of interest and cell nuclei of interest”).
As to the present claim 16, one portion of a projection of the reference patent is considered a support section, and another portion of the projection is considered a targeting section.
	As to the present claim 17, see claim 16 of the reference patent.
	As to the present claim 18, see claim 17 of the reference patent.
	As to the present claim 22, see claim 17 of the reference patent [any portion of the length of a microprojection is considered a targeting section.]
	As to the present claim 25, see claim 24 of the reference patent.
As to the present claim 26, see claim 25 of the reference patent.
As to the present claim 27, see claim 26 of the reference patent.
As to the present claim 28, see claims 1 and 28 of the reference patent.
.


Claims 1, 2, 5, 6, 10, 12, 16-18, 22, and 25-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,888,932 (hereinafter “the reference patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the reference patent encompasses the present claim 1.
Also, regarding the present claims 1, 2, and 10, Examiner notes that the claims are directed to a device. The limitations reciting “determined” or “determining” relates to a step of producing the claimed device, and claim 1 of the reference patent meets the structural limitations recited in the present claim 1.
As to the present claims 5 and 6, see claim 1 of the reference patent (“at least 500” encompasses “at least 1000” or “at least 10000”).
As to the present claim 12, see claim 1  of the reference patent.
As to the present claims 17, 22, and 25-29 see claim 1 of the reference patent.
As to the present claim 18, the tip of a projection of the reference patent that is less than 2.0 microns in length is considered the claimed targeting section, and thus meets this claim.

Claims 1, 2, 5, 6, 10, 12, 16-18, 22, and 25-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, and 77 of U.S. Patent No. 14/351,499 (hereinafter “the reference application”). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the reference patent encompasses the present claim 1. 
Also, regarding the present claims 1, 2, and 10, Examiner notes that the claims are directed to a device. The limitations reciting “determined” or “determining” relates to a step of producing the 
As to the present claims 5, 6, 10, 12, 16, 18, 22, see claim 77 of the reference application.
As to the present claims 25-26, see claim 1 of the reference application.	


Claims 27-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 14/351,499 (hereinafter “the reference application”) in view of US 20030199811 (hereinafter “Sage”).
The reference application, discussed above, while reciting a coating in claim 1, does not recite a bioactive material or a non-liquid material.
However Sage discloses a dried pharmaceutical agent coated on microneedles to transfer to the skin (paragraph 0059), and it would have been obvious to one skilled in the art to provide a dried pharmaceutical agent on the device of the reference application as may be desirable for transferring a pharmaceutical agent to the skin, as taught by Sage.
	
Claims 1, 2, 5, 6, 10, 12, 16-18, 22, and 25-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 10, 20 and 21 of U.S. Patent No. 15/762,913 (hereinafter “the reference application”). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the reference patent encompasses the present claim 1. 
Also, regarding the present claims 1, 2, and 10, Examiner notes that the claims are directed to a device. The limitations reciting “determined” or “determining” relates to a step of producing the claimed device but does not result in a structural difference between the claimed invention and claim 1 of the reference patent. Therefore claim 1 meets the structural limitations recited in the present claim 1.
As to the present claims 5, 6, 10, 16, see claim 1 of the reference application.
As to the present claim 12, the spacing appears to fall within a workable range of the apparatus of claim 1 of the reference application.
As to the present claim 17, see claim 10 of the reference application.
As to the present claim 22, see claim 9 of the reference application.
As to the present claims 27-29, see claims 20 and/or 21 of the reference application.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

1, 2, 5, 6, 10, 12, 16-18, 22, 25-29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20030199811 (hereinafter “Sage”).
	The following disclosure by Sage is considered relevant to Applicant's claims, as will be discussed further below.
	Sage discloses a device that includes a plurality of microneedles for abrading the stratum corneum of the skin to form a plurality of grooves in the tissue having a controlled depth and width.  The microneedles have a length of about 5-250 microns and generally about 5-200 microns.  The device is rubbed over the skin to prepare an abraded site after which a transdermal delivery or sampling device is applied to the abraded delivery site.  The abrasion increases the permeability of the skin and the rate of delivery and extraction of a substance without pain or irritation to the patient. Abstract.
Referring to FIG. 1, the microabrader device 10 of the invention includes a substantially planar body or support 12 having a plurality of microneedles 14 extending from the bottom surface of the support.  The support generally has a thickness sufficient to provide rigidity to the device and to allow the device to be handled easily.  Alternatively, a handle or gripping device can be attached to the top surface of the support 12.  The dimensions of the support 12 can vary depending on the length of the microneedles, the number of microneedles in a given area and the amount of the substance to be administered to the patient.  Typically, the support 12 has a surface area of about 1-4 cm.sup.2.  In preferred embodiments, the support surface 12 has a surface area of about 1 cm.sup.2. Paragraph 0052.
	The length and thickness of the microneedles are selected based on the particular substance being administered and the thickness of the stratum corneum in the location where the device is to be applied.  Preferably, the microneedles penetrate the stratum corneum substantially without piercing or passing through the stratum corneum.  The microneedles can have a length up to about 250 microns.  Suitable microneedles have a length of about 5 to 200 microns.  Typically, the microneedles have a length of about 50 to about 200 microns, and generally in the range of about 75 to 125 microns.  In preferred embodiments, the microneedles are solid members.  In alternative embodiments, the microneedles can be hollow. Paragraph 0056.
 	As shown in FIG. 2, the microneedles are typically spaced apart uniformly in rows and columns to form an array for contacting the skin and penetrating the stratum corneum during abrasion.  The spacing between the microneedles can be varied depending on the substance being administered either on the surface of the skin or within the tissue of the skin.  Typically, the rows of microneedles are spaced in rows to provide a density of about 2 to about 10 per millimeter (mm).  Generally, the rows are spaced apart a distance substantially equal to the spacing of the microneedles in the row to provide a needle density of about 4 to about 100 needles per mm.sup.2. Paragraph 0057.
	The extent of the abrasion of the stratum corneum is dependent on the pressure applied during movement and the number of repetitions with the microabrader. In further embodiments, the microabrader can be swiped in a grid-like pattern, a circular pattern, or in some other pattern for a time sufficient to abrade the stratum corneum a suitable depth to enhance the delivery of the desired substance substantially without piercing the stratum corneum. Paragraph 0059.
	In further embodiments, the microabrader can include a dried or lyophilized pharmaceutical agent on the support or on the microneedles.  The dried pharmaceutical agent can be applied as a coating on the microneedles or in the valleys between the microneedles.  During abrasion of the skin, the pharmaceutical agent is transferred to the abraded area of the skin.  The microabrader can remain in place on the abraded delivery site for a sufficient time to allow the pharmaceutical agent to pass through the abraded delivery site into the stratum corneum.  The microabrader can be attached to the skin by an adhesive tape or patch covering the microabrader.  Preferably, the microabrader is attached to the abraded delivery site as prepared by the above method where the pharmaceutical agent is passively delivered without the use of a diluent or solvent. Paragraph 0067.
the microabrader device 50 includes a base 52 having an array of microneedles 54 for abrading the skin.  The microneedles are substantially solid with no openings or passages through the microneedles.  The 
base is generally flat, although in further embodiments the base and the abrading surface can be curved, convex or concave. Paragraph 0070.
	The microabrader device of the invention is generally designed to be a disposable, single-use device.  The device can be used safely and effectively for preparing the delivery site for delivery of a substance for absorption by a patient.  The device is particularly suitable for preparing the skin for introducing small amounts of a vaccine antigen for presentation to the Langerhans cells.  The length, width and spacing of the microneedles can vary depending on the pharmaceutical agent being administered or required to penetrate the stratum corneum to the optimum depth for the specific pharmaceutical agent being administered. Paragraph 0074.
	Sage discloses the following limitations of Applicant’s claim 1 as follows. Sage discloses a device for delivery of material or stimulus to targets with a body to produce a desired response (para. 0067) the targets being cells of interest, cell organelles or cell nuclei (since Sage discloses that the microabrader allows a pharmaceutical agent to pass through the abraded delivery site into the stratum corneum, which necessarily includes cells, organelles or nuclei.)
	Applicant’s claim 1 recites “b) a spacing between projections is at least partially determined based on an arrangement of the targets within the body.” 
	Examiner notes that this limitation does not specify the relationship between the spacing between projections and the arrangements of the targets within the body. Therefore, the claim encompasses the spacing between projection being based, in any manner or relationship, on an arrangement of the targets within the body, which thus does not distinguish the Sage prior art device from Applicant’s claim 1. 
needle density of about 4 to about 100 needles per mm2 (paragraph 0057.) Sage also discloses that typically, the support 12 having microneedles has a surface area of about 1-4 cm2. (paragraph 0052.) Thus providing 500 microneedles falls within a workable range, for example on a surface area of 4 cm2. 
Also, regarding Applicant’s claims 1, 2, and 10, Examiner notes that the claims are directed to a device. The limitations reciting “determined” or “determining” relates to a step of producing the claimed device, and the Sage device meets the structural limitations recited in the present claim 1, for example the density of the microneedles taught or suggested by Sage (para. 0052) meets the structural limitations of a device produced by Applicant’s claim 2.
	As to Applicant’s claims 5 and 6, projections (or microneedles) of 1000 or 10000 falls within a workable range given the teachings of Sage, for example in paragraph 0057 disclosing density of microneedles.
As to claim 12, Sage teaches in paragraph 0057 that as shown in FIG. 2, the microneedles are typically spaced apart uniformly in rows and columns to form an array for contacting the skin and penetrating the stratum corneum during abrasion.  The spacing between the microneedles can be varied depending on the substance being administered either on the surface of the skin or within the tissue of the skin.  Typically, the rows of microneedles are spaced in rows to provide a density of about 2 to about 10 per millimeter (mm).  Generally, the rows are spaced apart a distance substantially equal to the spacing of the microneedles in the row to provide a needle density of about 4 to about 100 needles per mm.sup.2. Paragraph 0057.

As to claim 16, one portion of the sage microneedle is considered a support section, and another portion of the microneedle is considered a targeting section.
	As to claims 17, 18, and 22, Sage discloses in paragraph 0074 that the device can be used safely and effectively for preparing the delivery site for delivery of a substance for absorption by a patient.  The device is particularly suitable for preparing the skin for introducing small amounts of a vaccine antigen for presentation to the Langerhans cells.  The length, width and spacing of the microneedles can vary depending on the pharmaceutical agent being administered or required to penetrate the stratum corneum to the optimum depth for the specific pharmaceutical agent being administered. Paragraph 0074. 
	Examiner also notes that Sage teaches in paragraph 0053 that the microneedles can be conical, cylindrical with conical or pointed tips, blades, or other cutting devices.
	Thus regarding claim 17, the width (or diameter of the microneedles) being less than 5 microns appears to fall within a workable range given the teachings of Sage.
Regarding claims 18 and 22, the length for the targeting section and support section being in the recited range appears to fall within a workable range given the teachings of Sage. Examiner notes again that one portion of the sage microneedle is considered a support section, and another portion of the microneedle is considered a targeting section.
	As to claims 25-26, Sage discloses that the microneedles are solid members (paragraph 0056), and it is understood to be non-porous and non-hollow (para. 0056).
	Regarding claims 27-29, see paragraph 0067 of Sage disclosing a dried coating on the microneedles.
	
s 1, 2, 5, 6, 10, 12, 16, 22, 25-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US20020177839 (hereinafter “Cormier”.)
	The following disclosure by Cormier is considered relevant to Applicant’s claim.
	Cormier discloses administering and enhancing transdermal delivery of an agent across the skin.  More particularly, the invention relates to a drug delivery system for administering a biologically active agent through the stratum corneum using skin-piercing microprojections, which have a substantially dry coating disposed thereupon, wherein a beneficial agent is contained within the coating.  The microprojections pierce the skin to only a very shallow depth, preferably too shallow to reach blood carrying capillaries.  Delivery of the agent is accomplished when the microprojections pierce the 
outermost layer(s) of the skin of a patient and release the active agent contained in the coating into the patient's skin tissue. Paragraph 0001.
	Cormier discloses that microprojection arrays (microprojection length 250 .mu.m, 595 microprojections per array) had a skin contact area 2 cm2.  The tips of the microprojections were coated with this solution by passing the arrays over a rotating drum carrying the hGH/sucrose solution. Four successive coatings were performed on each microprojection array. Overall, the coating presented good aerodynamics and good adhesion, consistent with minimum effect on penetration of the microprojections into the skin and minimal removal of the drug from the microprojection during penetration. Paragraph 0065.
 	Some of the hGH tip-coated arrays were subsequently used for drug delivery studies in hairless guinea pigs.  The application of the coated microprojection arrays was done using an impact applicator (total energy=0.4 Joules, delivered in less than 10 milliseconds) using a spring-driven impact 
applicator.  Paragraph 0066. 

epidermis layer, and its ability to form an amorphous glassy structure which retains soluble agents and insoluble agents when substantially dried onto the microprojections. Paragraph 0041. 
	In a preferred embodiment, an aerosol suspension forming a droplet size of about 10 to about 200 picoliters is sprayed onto the microprojections and then dried. Paragraph 0047.
	The term "microprojections" or "microblades" refers to the piercing elements which are adapted to pierce or cut through the stratum corneum into the underlying epidermis layer, or epidermis and dermis layers, of the skin of a living animal, particularly a human.  The piercing elements should not pierce the skin to a depth that will cause significant bleeding and preferably pierce the skin to a depth which causes no bleeding.  Typically the piercing elements have a blade length of less than 500 micrometers, preferably less than 250 micrometers.  The microprojections typically have a width and thickness of about 5 micrometers to about 50 micrometers.  The microprojections may be formed in different shapes, such as needles, hollow needles, blades, pins, punches, and combinations thereof.  Furthermore, the microprojections may contain means for receiving a greater amount of coating.  For example, the microprojections may contain depressions, reservoirs, grooves, or similar 
geometric features for retaining the coating. Paragraph 0038.
As to Applicant’s claim 1, see paragraph 0065 of Cormier disclosing 595 microprojections.
Also, regarding Applicant’s claims 1, 2, and 10, Examiner notes that the claims are directed to a device. The limitations reciting “determined” or “determining” relates to a step of producing the claimed device, and the Sage device meets the structural limitations recited in the present claim 1, for example the density of the microprojections taught by Cormier meets the structural limitations of a device produced by Applicant’s claim 2.
2. However, this example is does not appear to be limiting. 
As to claim 12, the recited spacing appears to fall within a workable range given the teachings of Cormier (for example in para. 0065), and thus would have been obvious to one skilled in the art.
As to claim 16, one portion of the sage microneedle is considered a support section, and another portion of the microneedle is considered a targeting section.
As to claim 22, Cormier teaches in paragraph 0038 that the blade length is less than 500 micrometers, preferably less than 250 micrometers.  Paragraph 0065 of Cormier discloses a microprojection length of 250 microns.
As to claims 25-29, Cormier teaches solid, non-porous and non-hollow projections coated with a bioactive material that is non-liquid (dried). See paragraphs 0001, 0041, and 0047.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Montgomery whose telephone number is (571)272-0822. The examiner can normally be reached Mon-Thurs 11-9:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Ann Montgomery/               Primary Examiner, Art Unit 1641